This action was originally filed in the Common Pleas Court of Franklin County, and the plaintiffs-appellees sought a declaratory judgment and an injunction to prevent the Superintendent of Insurance from taking action to keep the plaintiffs from insuring certain dwellings. The court did render a declaratory judgment and granted the injunction as requested.
The Superintendent of Insurance filed an appeal on questions of law and fact, and the appellees have filed a motion seeking an order dismissing the appeal on questions of law and fact and retaining it on questions of law only. In support of their motion the appellees have cited two decisions previously rendered by this court. Security Benefit Life Ins. Co. v.Robinson, Supt. (1958), 79 Ohio Law Abs., 97, and the unreported case of Equitable Life Assurance Society of the United States v.Robinson, Supt. (1959), No. 6086.
We conclude that the injunctive relief sought was incidental to the main question of law which the Court of Common Pleas decided and, therefore, the motion to dismiss the appeal on questions of law and fact should be sustained.
The motion is hereby sustained, and the appeal retained on questions of law only. The defendant-appellant is given 30 days in which to file a proper bill of exceptions, and the parties shall file their assignments of error and briefs within the time prescribed by the rules of this court.
Judgment accordingly.
DUFFEY, P. J., DUFFY and BRYANT, JJ., concur. *Page 281